Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158681 & (19)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158681
                                                                    COA: 343166
                                                                    Wayne CC: 04-003608-FC
  GREGORY LEE BERRY,
           Defendant-Appellant.

  _________________________________________/

         By order of June 12, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 20, 2018 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application and the motion to
  remand are again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting the
  application for leave to appeal, we VACATE the April 4, 2017 opinion of the Wayne
  Circuit Court denying the defendant’s motion for relief from judgment, and we
  REMAND this case to the Wayne Circuit Court for reconsideration of the defendant’s
  motion under MCR 6.508(D) in light of People v Johnson, 502 Mich 541 (2018). On
  remand, the trial court shall determine whether the new evidence is credible and whether
  the impact of the new evidence, in conjunction with the evidence that would be presented
  on retrial, would make a different result probable on retrial. Id. at 566-567. In all other
  respects, leave to appeal is DENIED, because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2019
         s1216
                                                                               Clerk